Citation Nr: 0009764	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus, L4-5, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.
 
3.  Entitlement to an increased rating for deformity of the 
duodenal cap, currently evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.
 
5.  Entitlement to an increased (compensable) rating for 
perforation of the left tympanic membrane.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

7.  Entitlement to an increased (compensable) rating for 
granuloma of the left lung.  
 
8.  Entitlement to an increased (compensable) rating for 
cervical myositis. 
 
9.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952, and from January 1957 to March 1975.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The issues of an increased 
rating for lumbosacral spine disability, tension headaches, 
cervical myositis, granuloma of the left lung, and a total 
compensation rating due to individual unemployability, will 
be addressed in the remand portion of this decision. 



FINDINGS OF FACT

1.  The veteran's service-connected deformity or ulcer of the 
duodenal cap is not active; there is no medical evidence of 
more than mild disability attributable to his upper 
gastrointestinal disorder.

2.  The veteran's service-connected bilateral tinnitus is 
recurrent.

3.  The veteran's service-connected perforated left tympanic 
membrane is well-healed, with some granulation anteriorly.

4.  The veteran has Level I hearing in each hear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for deformity of the duodenal cap have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7304 (1999).  

2.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.87, DC 6260 (effective June 10, 
1999).  

3.  A compensable disability rating for perforation of the 
left tympanic membrane is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 
6211 (effective prior to June 10, 1999); 38 C.F.R. § 4.87, DC 
6211(effective June 10, 1999).  

4.  The schedular criteria for a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
4.87, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86; DC 6100 (effective June 10, 
1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The veteran was granted service connection for the 
disabilities at issue effective April 1975.  Each of the 
conditions was diagnosed or treated during his twenty years 
of military service.  He maintains that the conditions are 
more disabling than recognized by the currently assigned 
ratings.

1.  Duodenal Cap Deformity

The veteran complained of indigestion during service.  He was 
granted service connection for gastric ulcer subsequent to a 
1975 VA examination of the upper gastrointestinal tract 
(UGI), which revealed a mild scar deformity of the duodenal 
cap, most likely residual form old healed peptic ulcer.  His 
disability was evaluated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  According to this diagnostic code, a 
10 percent rating is warranted for mild ulcer disease with 
recurring symptoms once or twice a year.  A 20 percent rating 
is warranted for moderate disease as indicated by recurring 
episodes of severe symptoms two or three times a year, 
average 10 days in duration, or with continuous moderate 
manifestations.

Although the veteran has reported that he continues to have 
"heartburn" on a regular basis, has an intolerance to spicy 
foods, and uses Tums to relieve his discomfort, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent.  Despite the veteran's 
reported symptoms, there is no medical evidence of active 
ulcer disease and no longer any evidence of a deformity of 
the duodenal cap.  A September 1997 VA UGI series revealed no 
ulceration in the stomach and there was normal emptying into 
the small bowel.  The duodenal mucosal folds appeared 
unremarkable.  The diagnosis was reported as: Mild prominence 
to gastric rugal folds with otherwise unremarkable study.  In 
February 1998, as part of the VA compensation examination, 
the veteran was afforded an UGI series with air contrast.  
The VA radiologist noted a normal antrum and stomach with no 
deformity of the duodenal bulb.  He noted that the UGI was 
within normal limits.  

The Board considered the veteran's statement that his 
symptoms occur more frequently than once or twice a year.  
However, there is no medical evidence of any abnormality of 
the upper gastrointestinal tract, and no evidence of 
recurring episodes of severe symptoms two or three times a 
year, average 10 days in duration, to indicate that a 20 
percent rating is warranted.  

2.  Tinnitus, Bilateral Hearing Loss, and Perforated Tympanic 
Membrane

The veteran was granted service connection for tinnitus, 
bilateral hearing loss, and residuals of a perforated left 
tympanic membrane based upon treatment and diagnosis during 
service.  He was noted to have a perforated left tympanic 
membrane in June 1964, and surgery was performed in April 
1969.  His tinnitus was diagnosed subsequent to the surgery, 
and his hearing loss was noted during service.

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear since the arrival of the veteran's appeal was filed.  
These changes became effective June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claims under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claims is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (1999).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed, nor has the rating schedule applicable to perforated 
tympanic membrane.  The schedular criteria regarding tinnitus 
have been lessened to expand the definition to any type of 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Codes 6211, 
6260 (1999).

Since the veteran has already been afforded the hearing tests 
required by the new regulations, which were used by the RO in 
the evaluation of his claim, and there is no change to the 
ratings available for perforated tympanic membrane and 
tinnitus, the Board is able to evaluate this claim under the 
new regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

VA outpatient treatment records covering the periods from 
January to June 1994, and from February to July 1997, 
essentially show treatment for hypertension with reference to 
hearing loss and tinnitus only in the clinical diagnoses.  
There is no record of complaints or treatment until February 
1997 and April 1997.  A February 1997 audiogram revealed a 
speech reception threshold (SRT) of 25 decibels (dB) 
bilaterally, with 96 percent speech discrimination 
bilaterally.  The veteran was recommended for hearing aids.  
An April 1997 evaluation for tinnitus noted the veteran's 
complaints of constant tinnitus in his left ear since his 
1969 tympanoplasty.  The VA outpatient evaluation reflected 
that the cranial nerves were intact bilaterally, particularly 
VII, with no history of progressive hearing loss or 
disequilibrium.  There was no obvious perforation of the left 
tympanic membrane, but there was myringosclerosis and small 
polypoid granulation tissue anteriorly.  The diagnosis was 
reported as: Status post left tympanoplasty with persistent 
hearing loss and tympanic membrane granulation. 

The veteran is currently assigned a 10 percent rating for 
tinnitus according to 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Under the regulations in effect prior to June 10, 
1999, a 10 percent rating was warranted for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  It was the maximum rating available.  The current 
rating schedule provides a maximum 10 percent rating for 
recurrent tinnitus, without reference to its etiology.  
38 C.F.R. § 4.87 (1999).  As noted previously, these are not 
substantive changes that affect the veteran's claim for an 
increased rating as 10 percent is the maximum rating 
available.  Moreover, there is no evidence to show that the 
veteran's tinnitus has resulted in his hospitalization, or 
has so interfered with his employment, or created such an 
unusual disability picture, the regular schedular ratings are 
insufficient to assess the extent of his disability.  Thus, 
referral to the Undersecretary for Benefits for consideration 
of an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Accordingly, the Board concludes that 
a disability rating in excess of 10 percent for bilateral 
tinnitus is not warranted.

The veteran has been assigned noncompensable ratings for 
perforated left tympanic membrane and bilateral hearing loss.  
The perforated tympanic membrane was evaluated pursuant to 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).  The only 
change in the regulations is to revise the regulation to 
eliminate "a" of 4.87.  Otherwise, there is no change in 
the rating schedule and there is still no compensable rating 
available for a perforated tympanic membrane.  Moreover, 
there is no medical evidence of residual disability from the 
surgery, exclusive of the tinnitus which has been service-
connected.  The VA evaluations of April and June 1997 noted 
myringosclerosis and granulation of the tissue in the left 
ear, but there was no indication of current perforation, no 
drainage, and no active disease.  Accordingly, a compensable 
rating is not warranted for perforated left tympanic 
membrane.  Likewise, there is no indication that the 
veteran's disability is so unusual or exceptional that 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  

With regard to the claim for a compensable rating for 
bilateral hearing loss, there is medical evidence of a VA 
outpatient evaluation in February 1997, which reflected a 
speech reception threshold (SRT) of 25 decibels(dB), 
bilaterally, and a speech discrimination score of 96 percent, 
bilaterally.  

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in June 1997 which showed the 
following pure tone thresholds:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
20
20
30
55
70

The examiner noted the veteran's complaint of tinnitus, left 
more than right, and reported a diagnosis of mild to severe 
sloping high frequency sensorineural hearing loss, both ears.  
The audiogram revealed an average puretone threshold of 38dB 
in the right ear, and 44dB in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for the right ear and 92 percent for the left ear 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998).
Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (1999).

The audiometric findings of the veteran's June 1997 VA 
examination corresponds to Level I hearing in each ear.  The 
findings of this examination is commensurate with a 
noncompensable rating according to the schedular criteria 
under both the old and new regulations.  38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

The Board finds that entitlement to an increased 
(compensable) evaluation for bilateral hearing loss is not 
warranted under either the old or new regulations.  The Board 
has considered the veteran's argument that his hearing loss 
has increased in severity.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon VA audiology examinations shows that 
the criteria for a compensable rating is not warranted.
In summary, the Board concludes that the preponderance of the 
evidence is against increased ratings for deformity of the 
duodenal cap and tinnitus, and against compensable ratings 
for perforation of the left tympanic membrane and bilateral 
hearing loss.  It follows, therefore, that as there is no 
evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   


ORDER

Entitlement to a rating in excess of 10 percent for deformity 
of the duodenal cap is denied. 

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for perforation of the 
left tympanic membrane is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

The Board finds that the veteran's claims for increased 
ratings for herniated nucleus pulposus of L4-5, headaches, 
cervical myositis, and granuloma of the left lung are in need 
of further development.  Specifically, while the veteran has 
undergone a VA compensation examination in recent years, the 
evaluation was incomplete.

With respect to the lumbosacral spine, the veteran complains 
of pain radiating down his right leg with recurring numbness 
of the toes.  The VA examination of February 1998 showed 
diminished reflexes and muscle atrophy around the lumbosacral 
spine.  There was evidence of significant limitation of 
motion, but there was no indication as to the extent, if any, 
of neurological impairment.  

The veteran reports that his tension headaches require him to 
resort to bedrest every other week or twice a month, at 
least.  VA outpatient records from 1994 and 1997 show no 
complaints, treatment, or clinical findings with respect to 
headaches, and there is no indication of private treatment, 
but the veteran has not undergone a neurological examination 
in recent years that fully evaluates his headaches. 

The February 1998 VA examination did not include an 
evaluation of the cervical spine.  The Board also notes that, 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that a rating examination must consider the functional loss 
of a part of the body due to pain on motion, fatigue, 
incoordination, and weakness, as required by 38 C.F.R. §§ 
4.40, 4.45 (1999).  In evaluating the veteran's neck (and low 
back) disability, the Board finds that the February 1998 
evaluation did not answer the points raised in DeLuca, which 
requires that functional loss be fully portrayed.  In 
addition, the RO did not include the relevant rating criteria 
(38 C.F.R. § 4.71a, Code 5290) in its statement of the case.  

As to the remaining increased rating issue, a chest X-ray in 
February 1998 indicated the presence of a granuloma, left 
lung base.  The radiologist reported that the heart and lungs 
were otherwise unremarkable and within normal limits.  It was 
noted on the report that the chest was normal to physical 
examination, however, a report of a physical examination of 
the chest or respiratory system in recent years is not on 
file.  The Board also notes that the veteran is assigned a 
noncompensable rating for the granuloma of the left lung 
according to 38 C.F.R. § 4.97, Diagnostic Code 6820, which 
refers to benign neoplasm.  This diagnostic code directs that 
the disability be evaluated pursuant to an appropriate 
respiratory analogy.  The RO considered the veteran's lung 
condition under the category for evaluating diseases of the 
trachea and bronchi, and applied the schedular criteria for 
chronic bronchitis, Diagnostic Code 6600.  Under this 
particular code, a 10 percent rating is warranted for a 
forced expiratory volume in one second (FEV-1) of 71 to 80 
percent predicted, or; FEV-1/forced vital capacity (FVC) of 
71 to 80 percent, or; diffusion capacity of carbon monoxide, 
single breath (DLCO) (SB) of 66 to 80 percent predicted.  
However, there is no indication that pulmonary function tests 
have been performed in recent years.

The Board notes that the duty to assist provision of 
38 U.S.C.A. § 5107(a) mandates that the veteran be afforded a 
thorough, contemporaneous medical examination in his 
conjunction with his claim for an increased (compensable) 
rating.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In view 
of the foregoing, more thorough neurological, orthopedic, and 
pulmonary examinations are warranted. 

The Board also notes that the veteran has reported that he is 
in receipt of Social Security Administration (SSA) disability 
benefits due to his back condition.  Although the RO sent two 
requests to the local SSA division, no response was received.  
Since the SSA claims file likely includes medical evidence as 
to all of the veteran's disorders, particularly those 
pertinent to his claim for individual unemployability, the RO 
should make another attempt to obtain these records.  See 
Hayes v. Brown 9 Vet. App. 67, 74 (1996).  
 
Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran, together with 
copies of medical records reviewed in 
connection with any such claims.   

2.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his 
headaches, low back disability, myositis 
of the cervical spine, and granuloma of 
the left lung.  The RO should then secure 
copies of all identified records that are 
not already in the claims file and 
associate them with the claims folder.  
38 C.F.R. § 3.159.  

3.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected myositis of the 
cervical spine and herniated nucleus 
pulposus at L4-5.  The examination should 
include complete range of motion studies 
of the cervical and lumbar spine, as well 
as any other tests that are deemed 
necessary. 

The orthopedic examiner should also 
determine whether the veteran's low back 
and/or neck exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or pain during flare-ups.  

The orthopedic examiner should also offer 
an opinion, if possible, as to the degree 
of impact the veteran's cervical myositis 
and lumbosacral spine disability have on 
his employability.  To the extent 
possible, the examiner should distinguish 
symptoms and functional impairment due to 
the veteran's service-connected myositis 
of the cervical spine and herniated 
nucleus pulposus at L4-5 from any 
nonservice-connected cervical spine and 
lumbar spine disabilities that may be 
present.  The claims file must be made 
available to the examiner for review. 

4.  The veteran should be afforded a VA 
neurological examination for the purpose 
of determining the current severity of 
his service-connected headaches and 
herniated nucleus pulposus at L4-5.  The 
claims folder must be made available to 
the examining neurologist for his or her 
review in conjunction with the 
examination.  The examination should 
include any tests that the neurologist 
has deemed appropriate.   

In evaluating the veteran's headaches, 
the neurologist should include a full 
description of the intensity, frequency, 
and duration of the headaches.  The 
neurologist should further classify and 
determine the exact nature of the 
veteran's headaches (i.e., whether they 
are musculoskeletal, tension related, or 
migraine), and offer an opinion as to 
whether the headaches are prostrating in 
nature and to what extent they affect the 
veteran's potential for employment.  

To the extent possible, the examiner 
should distinguish symptoms and 
functional impairment due to the 
veteran's service-connected herniated 
nucleus pulposus at L4-5 from any 
nonservice-connected disability of the 
lumbar spine that may be present.  The 
neurologist should also offer an opinion, 
if possible, as to the degree of impact 
the veteran's herniated nucleus pulposus 
at L4-5 has on his employability.  

5.  The veteran should undergo a VA 
pulmonary examination for the purpose of 
evaluating his service-connected 
granuloma of the left lung.  The 
evaluation must include pulmonary 
function studies, as well as any other 
tests that are deemed necessary.  To the 
extent possible, the examiner should 
distinguish symptoms and abnormal 
objective findings, including any 
pulmonary function test abnormalities 
that may be present, due to the veteran's 
service-connected granuloma of the left 
lung from any nonservice-connected lung 
disease that may be present.  The claims 
file must be made available to the 
examiner for review. 

6.  When the development requested above 
has been completed, the RO should 
adjudicate the remaining issues of 
increased ratings, and a total 
compensation rating due to individual 
unemployability.  If the full potential 
benefits are not granted to the veteran, 
the RO should furnish him and his 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review. 

The purpose of this remand is to obtain relevant medical 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 



